Citation Nr: 0906442	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  02-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S.W., Associate Counsel


INTRODUCTION

The Veteran had active service from November 1959 to November 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran had a hearing in June 2003.  A transcript of the 
hearing testimony is associated with the claims file.  
However, the Veterans Law Judge who presided over that 
hearing has since retired.  The Veteran was then afforded the 
opportunity for a new hearing, which he accepted.  Such 
hearing was conducted before the undersigned in November 
2008.  A transcript of that hearing is also of record.  

This case was remanded by the Board for further development 
in December 2003 and August 2008.  


FINDINGS OF FACT

1.  The evidence of record includes credible lay statements 
corroborating the Veteran's report of in-service stressful 
events.

2.  The competent evidence includes a March 2008 VA 
examination which diagnoses PTSD based on the reported in-
service stressors; the examiner disputed an in-service 
diagnosis of personality disorder.


CONCLUSIONS OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Discussion

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim on appeal.  

The Veteran seeks service connection for PTSD, which he 
asserts is attributable to active service.  Essentially, he 
reports two stressors.  First, at his December 2001 VA 
examination, he explained that he had witnessed a friendly 
fire incident in which a man was killed and another man had 
his arm blown off.  Second, he reported having been assaulted 
on several occasions by other servicemen.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Further relating to claims of service connection for PTSD, it 
is noted that the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of service connection for PTSD will vary 
depending on whether the Veteran "engaged in combat with the 
enemy." See Zarycki v. Brown, 6 Vet. App. 91 (1993); Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). However, the Court has 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty to determine 
if he engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted. See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).

If combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran, 6 Vet. 
App. at 288-89 (1994).

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor. 
Dizoglio, 9 Vet. App. at 166 (1996). Further, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor. See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the present case, the Veteran's claimed stressors have 
been detailed above.  Such stressors are not verified based 
on a review of the service treatment records or any other 
official service documents.  However, the claims file does 
contain lay statements from fellow servicemen corroborating 
the veteran's reports of being beaten in service.  For 
example, in a September 2001 communication, a fellow 
serviceman noted that he served with the Veteran, and 
recalled that he had been a little guy who was frequently 
picked on by bigger servicemen.  He recalled the Veteran 
being called into a vacant room to be beaten up because the 
squad leader felt that the he should have been cleaning his 
gun and not writing a letter home.  Additionally, in a 
November 2008 letter, T.D., a squad leader, recalled 
experiencing a mortar being shot in front his and the 
veteran's squad.  He recalled one serviceman being hit with a 
shrapnel and another man whose arm was mangled.  He had 
served with the Veteran for about 15 months and he noticed 
that over the course of time the Veteran developed 
disciplinary problems.  He recalled two blanket parties (in 
which a service member was wrapped in a blanket and punched 
by others) for the Veteran and noted that he participated in 
one of them.  He noted that 4 to 5 of the squad leaders would 
punch the Veteran during these blanket parties.  

The above statements corroborate, to some extent, the 
Veteran's reported in-service stressors.  There is no basis 
for discounting such statements.  For example they are not 
internally inconsistent and are not otherwise contradicted in 
the record or by the veteran's official service documents.  
Thus, resolving any reasonable doubt in the Veteran's favor, 
it must be concluded that credible supporting evidence of an 
in-service stressful event has been provided here.  
Accordingly, this element of a PTSD service connection claim 
has been satisfied.  

The evidence of record also contains diagnoses of PTSD, 
indicated by VA examiners in December 2001 and March 2008.  
PTSD was also diagnosed in outpatient treatment records.  
These diagnoses are presumably in accordance with DSM-IV, 
both in terms of the adequacy and sufficiency of the 
stressors claimed. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Thus, the final question for consideration is whether the 
competent evidence causally relates the current diagnosis of 
PTSD to active service.  In this regard,  the service 
treatment records show that the Veteran was admitted to the 
psychiatric ward in June 1963 for observation due to 
emotional instability.  He was diagnosed with emotionally 
unstable personality, aggressive type in September 1963.  At 
separation in November 1963, the Veteran was shown to be 
psychiatrically normal.  
Post-service treatment for PTSD is not shown until several 
years later.  However, the Board nevertheless finds support 
for a grant of service connection here, based on the March 
2008 VA examination.  At that time, the VA examiner disputed 
the in-service diagnosis of a personality disorder.  He noted 
that the Veteran had not engaged in antisocial behavior in 
over 20 years, which does not conform to the definition of 
personality disorders under DSM-IV, which regards them as 
essentially permanent once formed.  In other words, had the 
diagnosis of personality disorder been accurate, it would be 
expected that the Veteran's antisocial behavior would have 
remained consistent over time.  

As indicated above, the VA examiner in March 2008 essentially 
concluded that the Veteran's psychiatric complaints in 
service were not manifestations of a personality disorder.  
He did not expressly relate the current diagnosis of PTSD to 
the Veteran's service, but it is clear that the diagnosis was 
based on the Veteran's now-corroborated reports of in-service 
stressors.  The Veteran did not relate any post-service 
stressful events, so there is no question as to the basis for 
the diagnosis.  Therefore, resolvig any reasonable doubt in 
the Veteran's favor, it is determined that all elements of a 
service connection claim for PTSD have been satisfied.  

In sum, the evidence supports a grant of service connection 
for PTSD.  In reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


